Title: From Benjamin Franklin to Joseph Galloway, 6 September 1758
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir
London, Sept. 6. 1758
I have been much in the Country this summer, travelling over great Part of the Kingdom, partly to recover my Health, and partly to improve and increase Acquaintance among Persons of Influence. Being just come to Town, I find this Ship on the Point of Sailing; so can only now say, that I have receiv’d your Favour of July 28. with the Papers enclos’d which I am very glad to see; and that no Report on Smith’s Affair has yet been made, nor any now expected; nor any thing new occur’d since my last. No new Governor is yet appointed that I can hear of; but Mr. Partridge tells me Gen. Shirley seems willing to accept of it, if offer’d to him. By the Mail that goes hence on Saturday for the Pacquet, I shall write to the Committee and all my Friends fully; also per another Ship that I hear is to sail in a few Days, Capt. Duncan. Billy is still in the Country. I fear this will hardly get on board if I add more than that I am, with great Esteem Dear Sir, Yours affectionately
B Franklin
 Addressed: To / Joseph Galloway Esqr. / Philadelphia
Endorsed: 1758 Anno Dom Letter Septr. 6. 1758. Benjamn. Franklin
